Citation Nr: 1629962	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation of service-connected bilateral hearing loss.

2.  Entitlement to service connection for residuals of frostbite of the right foot.

3.  Entitlement to service connection for residuals of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and R.M.

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1951 to April 1953 and in the Air Force from April 1953 to April 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for hearing loss with a noncompensable evaluation from the date of service connection on September 23, 2010, and denied service connection for frostbite residuals of the right and left foot.

The Veteran and R.M. testified before the undersigned Veterans Law Judge (VLJ) during a May 2016 travel Board hearing.  A transcript of the hearing is associated with the electronic record.  During the hearing, the evidentiary record was held open for 60 days to allow the appellant to submit any additional evidence.  To date, no additional evidence has been submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are fire-related.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Bilateral Hearing Loss

The Veteran was afforded a VA audiological evaluation in February 2011.  R.M. testified as to the observed problems that the Veteran had since this most recent examination, namely, asking "the same thing over and over..." and that the Veteran's hearing loss was getting a little worse.  

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A (d) (West 2014).

Residuals of Frostbite

The Veteran contends, and testified before the undersigned VLJ, that he got frostbite in Korea that was so bad that he was sent to Japan for treatment for two days; this took place between 1951 and 1953 while he was supporting the 1st Marine Division in the winter.  The Veteran identified the hospital in Japan as the 118th U.S. Army Hospital in Fukuoka, Japan.  

In correspondence sent in July 2013, the RO requested additional information regarding the dates of this treatment in Japan, within a two-month period, but the Veteran did not respond. 

The Board finds that the information of record is sufficient to submit a request to the appropriate entity regarding the claimed treatment in Japan.  See Gagne v. McDonald, 27 Vet.App. 397, 404 (Oct. 19, 2015).  

The Veteran testified before the undersigned that his feet ached and his two big toes would swell sometimes.  A VA treatment note in February 2011 showed a diagnosis of frostbite injuries.  An October 2012 VA treatment record showed that the Veteran complained of a burning sensation in his legs and was diagnosed with peripheral neuropathy.  A September 2014 VA treatment note showed complaints of a burning sensation of the legs; the assessment was unspecified idiopathic peripheral neuropathy.

The Veteran also testified before the undersigned that he was receiving medication from a private doctor to help with the pain in his feet.  A review of the record does not show private treatment records for this claimed condition.  As such, the RO should attempt to obtain any outstanding private treatment records on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected bilateral hearing loss and claimed residuals of frostbite of the feet during the period of this claim, to specifically include any private treatment records noting medication prescribed to the Veteran for the frostbite. 

2.  The AOJ should afford the Veteran an audiological examination to ascertain the current severity of his hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire record must be made available to the examiner for review.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner should fully describe the functional effects caused by the Veteran's hearing loss disability. 

3.  Attempt to verify with the appropriate entity the occurrence of the Veteran's alleged treatment received at the 118th U.S. Army Hospital in Fukuoka, Japan, for two days between 1951 and 1953 while he was supporting the 1st Marine Division in the winter and obtain any available clinical records.  As noted above, if necessary, to comply with the duty to assist, the RO must make multiple requests covering 60-day time periods.

4.  If, and only if, records are received that show in-service treatment for the claimed frostbite condition (in Japan or elsewhere), are obtained, the Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any residuals of frostbite of the right foot and left foot present during the period of these claims.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner indicate whether the Veteran has residuals of frostbite of the right foot and left foot and whether such residuals are etiologically related to the Veteran's active service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

5.  Review the electronic claims file.  If any development is incomplete, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


